DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourgelas (US 20150049108 A1).

Regarding Claim 1, Bourgelas teaches a non-destructive testing (NDT) system, comprising: 
at least one of a magnetic particle inspection device or a penetrant testing device (Bourgelas [0020] Referring to FIG. 1, the presently disclosed inspection instrument, such as an eddy current device 10; also see Fig. 1 .10); 
a user interface device (Bourgelas [0020] a display and user interface unit 16; also see Fig. 1 16); 
a processor (Bourgelas [0020] the data processor 18; also see Fig. 1 18); and 
a memory coupled to the processor and storing machine readable instructions (Bourgelas [0020] Referring to FIG. 1, the presently disclosed inspection instrument, such as an eddy current device 10 embodies a color palette module 12 either being coupled or integrated with a data processor 18. The eddy current device also embodies a data acquisition unit 14, the data processor 18; note that memory is inherent, because the data and instructions must be stored somewhere in order to be accessed by the actual processor) which, when executed, cause the processor to: 
access, from a computer readable storage device, a quality verification procedure comprising a plurality of tasks and corresponding task definitions (Bourgelas [0025] Reference now is made to FIG. 2, which is an exemplary routine of color palette module 12 executable by a processor or processor 18.); 
display, via the user interface device, one or more of the plurality of tasks based on statuses of the plurality of tasks (Bourgelas [0026-0029]; specifically [0026] [0026] Preferably, at the beginning of an inspection operation, the operator is provided at step 201 the color palette name used in last inspection via user interface, and prompted whether to change the existingly loaded color palette name.); 
receive, via the user interface device, one or more results associated with the one or more of the plurality of tasks (Bourgelas [0026] the selected color palette name is called by the program and color palette module 12 provides the corresponding RGB values to processor 18 in step 203. Processor 18 matches the measure amplitude for each data sample and assigns corresponding RGB values according to Table-1 to instruct display 16 to display in step 205.; also see Fig. 2 203 Display Test Result); 
store the one or more results in association with the magnetic particle inspection device or the penetrant testing device (Bourgelas Fig. 2 205; note for the results to be displayed they must be stored and communicated to the display); and 
control at least one aspect of the magnetic particle inspection device or the penetrant testing device based on the one or more results (Bourgelas [0027] According to FIG. 2, optionally, color module 12 can also embody a step that allows the operation to adjust the contrast of the color presentation in step 204. The step can also be called "color attenuation", which allows the adjustment of the "top" and the "bottom" of the color scale (shown in FIGS. 3-6). Also see Fig. 2 204).

Regarding Claim 2, Bourgelas further teaches wherein the instructions, when executed, cause the processor to enable or disable operation of one or more components of the magnetic particle inspection device or the penetrant testing device in response to the one or more results (Bourgelas [0025] Reference now is made to FIG. 2, which is an exemplary routine of color palette module 12 executable by a processor or processor 18. [0026] Preferably, at the beginning of an inspection operation, the operator is provided at step 201 the color palette name used in last inspection via user interface, and prompted whether to change the existingly loaded color palette name. Also see Fig. 2 204 and note that the routine either ends, shutting down the device, or is iterated, possibly with a new color palette).

Regarding Claim 3, Bourgelas further teaches to store the one or more results in association with a nondestructive test result performed using the magnetic particle inspection device or the penetrant testing device (Bourgelas Fig. 2 203-205, note the results of step 203 are either displayed at .

Regarding Claim 5, Bourgelas further teaches access a task definition corresponding to one of the plurality of tasks (Bourgelas Fig. 2, note each task/step within the routine has a specific defined function); and 
store the task definition in association with the task (Bourgelas Fig. 2, the definition of the task must be stored in order for the task to be executed).

Regarding Claim 6, Bourgelas further teaches display, via the user interface device, an interface to enable input of the task definition (Bourgelas [0026] Preferably, at the beginning of an inspection operation, the operator is provided at step 201 the color palette name used in last inspection via user interface, and prompted whether to change the existingly loaded color palette name. Also see Fig. 2 201); and 
determine the task definition based on input to the interface via the user interface device (Bourgelas Fig. 2, note that “yes” or “no” to 201 determines whether the next task is 202 or 203).

Regarding Claim 7, Bourgelas further teaches at least one of: a task name, a task description, one or more task results (Bourgelas Fig. 2, note that all tasks have a name and description and the results are displayed in step 205), 
a unit of measurement, a lower limit of the task result, an upper limit of the task result (Bourgelas [0027] According to FIG. 2, optionally, color module 12 can also embody a step that allows the operation to adjust the contrast of the color presentation in step 204. The step can also be called , 
a task performance frequency, 
task instructions, an operator authorization (Bourgelas [0026] Preferably, at the beginning of an inspection operation, the operator is provided at step 201 the color palette name used in last inspection via user interface, and prompted whether to change the existingly loaded color palette name. Also see Fig. 2 201), 
a type of the magnetic particle inspection device or the penetrant testing device (Bourgelas [0020] Referring to FIG. 1, the presently disclosed inspection instrument, such as an eddy current device 10; also see Fig. 1 .10), or 
a result alert response (Bourgelas [0020] a display and user interface unit 16; also see Fig. 1 16).

Regarding Claim 8, Bourgelas further teaches at least one of: a task name, a task description, one or more task results (Bourgelas Fig. 2, note that all tasks have a name and description and the results are displayed in step 205), 
a unit of measurement, a lower limit of the task result, an upper limit of the task result (Bourgelas [0027] According to FIG. 2, optionally, color module 12 can also embody a step that allows the operation to adjust the contrast of the color presentation in step 204. The step can also be called "color attenuation", which allows the adjustment of the "top" and the "bottom" of the color scale (shown in FIGS. 3.about.6).), 
a task performance frequency, 
task instructions , an operator authorization (Bourgelas [0026] Preferably, at the beginning of an inspection operation, the operator is provided at step 201 the color palette name used in last , 
a type of the magnetic particle inspection device or the penetrant testing device (Bourgelas [0020] Referring to FIG. 1, the presently disclosed inspection instrument, such as an eddy current device 10; also see Fig. 1 .10), or 
a result alert response (Bourgelas [0020] a display and user interface unit 16; also see Fig. 1 16).

Regarding Claim 9, Bourgelas further teaches wherein a status of a first one of the tasks comprises a completed state or an uncompleted state (Bourgelas Fig. 2, note that all tasks are either uncompleted before execution, in-progress (also uncompleted) during execution, or completed after execution; also see Fig. 2 and note that at step 205 all prior tasks are completed).

Regarding Claim 10, Bourgelas further teaches wherein the one or more results comprise at least one of an alphanumeric value or an indication of acceptability or unacceptability (Bourgelas [0016-0019], specifically [0016] [0016] FIG. 3 is a color display resulted from the execution of the color palette module according to the preferred embodiment, showing an eddy current inspection C-scan result emulating the PT/VISIBLE/RED DYE with PINK SHADES color palette. The corresponding RGB values are shown in Table-1; also see Figs. 3-6 and note that the display results are RGB values).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourgelas (US 20150049108 A1), as stated above.

Regarding Claim 11, Bourgelas does not explicitly teach wherein at least one of the tasks comprises a subroutine configured to display a procedure to be followed.
However, one of ordinary skill in the art, prior to the effective filing date of the instant application, could easily implement displaying the entire routine of Fig. 2 on the display prior to executing the routine as part of the subroutine 201 in Fig. 2 that prompts the operator to select a color .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourgelas (US 20150049108 A1) (as stated above) in view of Falsetti (US 20020116084 A1).

Regarding Claim 4, Bourgelas does not explicitly teach to store the one or more results in association with an identifier of a device used to perform a corresponding one of the plurality of tasks. The current embodiment of Bourgelas uses a single device with all of the color palettes available for that device, for all steps of testing, and therefore the results would only be from that device. Currently, data of Bourgelas is identified by the color palette used. 
Falsetti teaches to store the one or more results in association with an identifier of a device used to perform a corresponding one of the plurality of tasks (Falsetti [0024] the supplier must submit, among other things, an "inspection procedure" and a "technique sheet." An inspection procedure may be defined as a document prepared by the supplier that provides a detailed description of the supplier's inspection process. This procedure should identify the specific test equipment, instrument settings, step-by-step operating instructions, and the test result reporting and acceptance criteria. A technique sheet can be a one-page summary sheet that provides detailed inspection information for each component according to drawing number or component geometry.).
It would have been obvious to one of ordinary skill in the art to modify Bourgelas in view of Falsetti to store the one or more results in association with an identifier of a device used to perform a corresponding one of the plurality of tasks, by submitting an “inspection procedure and a technique .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diamond (WO 2017221024 A1) discloses an Apparatus And Method For Extracting Low Intensity Photonic Signals.
Shirkhodaie et al. (WO 2012122542 A2) discloses Intelligent Airfoil Component Surface Imaging Inspection.
Takada et al. (JP 2001281226 A) discloses Method And Apparatus For Fluorescent Magnetic-Particle Flaw Detection.
Schiffert (US 4703263 A) discloses Method For Non-destructive Testing Of A Magnetizable Workpiece Under Cold Weather Conditions Using A Magnetic Particle Bath.
Domke et al. (US 20140207406 A1) discloses a Self-Directed Inspection Plan.
Messinger et al.( US 20140207403 A1) discloses Inspection Instrument Auto-Configuration.
Johnson et al. (GB 2500281 A) discloses a Magnetic Particle Inspection Device.
Metala et al. (CN 102057403 A) discloses Non-destructive Examination Data Visualization And Analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        03/16/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863